Citation Nr: 0948316	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 2003 to April 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2009, a hearing 
was held before a Decision Review Officer (DRO) at the RO.  
In October 2009, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the Veteran's claims file.  At the Travel Board hearing, 
the undersigned granted the Veteran's request to hold the 
case in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  In December 2009 additional 
evidence was received with a waiver of initial RO 
consideration.  


FINDING OF FACT

It is reasonably shown that the Veteran's current low back 
disability is related to his combat service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The Veteran's service personnel records show that he served 
as an Infantryman and was awarded a Combat Infantry Badge and 
Parachutist Badge.  He served in Kuwait and Iraq from January 
2005 to December 2005.

The Veteran's service treatment records (STRs) show that on 
August 2003 service entrance examination, his spine, upper 
extremities, and lower extremities were normal on clinical 
evaluation; the associated report of medical history was also 
silent for complaints pertaining to the back.  His STRs are 
silent for any complaints, findings, treatment, or diagnoses 
pertaining to the back.  In his December 2005 post-deployment 
health assessment, which was completed following his return 
from a year-long assignment to Kuwait and Iraq, the Veteran 
indicated that he did not have any back pain.  He was not 
afforded a separation physical examination prior to his 
separation from service in April 2006.

March 2007 to November 2008 VA outpatient treatment records 
show that the Veteran first presented to the VA in March 2007 
with no other medical problems apart from his low back pain.  
He reported that he started having pain in his low back about 
one year earlier, shortly after his return from Iraq.  A 
March 2007 X-ray of the lumbosacral spine was normal.  In 
April 2007, the Veteran underwent a history and physical to 
initiate care at the Chillicothe VA Medical Center; it was 
assessed that his history and clinical findings were 
consistent with chronic intermittent low back pain since 
injury while on active duty.  In June 2007, he was referred 
to occupational therapy for evaluation, as he had reported 
that his back pain interfered with his activities of daily 
living.

On August 2007 VA examination, the Veteran complained of low 
back pain starting in 2006.  He denied any specific injury or 
surgery to his lumbar spine, but reported that his low back 
symptoms had continued since leaving the military.  On 
physical examination, the Veteran's lumbar spine was within 
normal limits.  An MRI of the lumbar spine revealed mild disc 
degeneration at L5-S1 and a small posterior central disc 
protrusion at L5-S1 without significant spinal stenosis or 
neural foraminal narrowing.  Based on the foregoing, it was 
the examiner's impression that the Veteran "more likely than 
not" suffered from a lumbar-sacral muscular strain; the 
examiner did not render an opinion as to whether such 
disability was related to the Veteran's service.

Private treatment records from Dr. W.R.F. show that in August 
2009, the Veteran complained of chronic back pain, dating 
back to his service in the military when he had to carry 
heavy armor and backpacks.  Following a review of prior 
diagnostic studies and a physical examination, it was Dr. 
W.R.F.'s impression that the Veteran had L5-S1 central disc 
protrusion with some discogenic pain.  He further opined, 
"Certainly his activities while in the military could have 
produced an L5-S1 disc protrusion.  It could be the cause for 
his ongoing chronic low back pain."  In a November 2009 
letter, Dr. W.R.F. again opined that the Veteran's military 
activities were "at least as likely as not" the cause of 
his L5-S1 disc protrusion and chronic low back pain.  He 
explained:

The medical rationale for my opinion is based 
primarily on the fact that [carrying heavy items] 
is a common cause in everyday life for a disc 
protrusion and back pain that is worsened with 
bending and lifting such as [the Veteran's].  He 
has no other history as far as I am concerned of a 
back injury that would have led to this type of 
disorder.  Certainly repeated landings from 
parachute jumping could have caused this type of 
injury as well.  Therefore my opinion is that [his 
low back disability] is at least as likely as not 
to have been caused by his activities in the 
military.

In the Veteran's July 2008 substantive appeal, he stated that 
prior to his entrance into service, he did not have any back 
problems.  He explained that his current back pain was not 
due to any specific injury in service, but was the result of 
"constant, prolonged stress and wear" that his back 
incurred during basic training when he was required to carry 
35-pound rucksacks as well as fellow soldiers (for "buddy 
carries"), and during his deployment to Iraq wherein he 
completed approximately 150 combat patrols, all the while 
carrying 50 pounds of body armor and gear.  The Veteran also 
explained that although he indicated on his December 2005 
post-deployment health assessment that he did not have any 
back pain, such pain developed after the assessment but prior 
to his separation from service in April 2006.  At the October 
2009 Travel Board hearing, the Veteran testified that he also 
sustained trauma to his back as a parachutist.  He testified 
further that he had not injured his back since his separation 
from service.  He noted that, after service, he worked in an 
office and also went back to school; he had not worked in any 
"physical labor-type" of job since service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence of such disease or injury if 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding the fact that there is no 
official record of such incurrence in such service, and to 
that end shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The evidence shows that the Veteran received a Combat 
Infantry Badge establishing he served in combat.  Governing 
law (i.e., 38 U.S.C.A. § 1154) provides for relaxed 
evidentiary standards for veterans who served in combat.  
Notably, his reports of carrying heavy loads during service 
are consistent with the circumstances of his service.  
Furthermore, his award of a Parachutist Badge reflects that 
he participated in paratroop training and completed a 
substantial number of jumps, activities known to result in 
trauma to the spine.

The competent (medical) evidence of record also shows that 
within one year of the Veteran's separation from service, he 
complained of and was treated for low back pain.  See March 
2007 VA outpatient treatment records.  At his August 2007 VA 
examination, he was given a diagnosis for his low back 
symptomatology.  

In November 2009, the Veteran's private physician, Dr. 
W.R.F., opined that the Veteran's current low back disability 
(lumbar disc protrusion and lumbosacral strain) was "at 
least as likely as not" caused by repeated landings from 
parachute jumping and from carrying heavy items in service.  
In support of this conclusion, he noted that the Veteran had 
no other history of a back injury to which his current low 
back disability could be etiologically related.  Dr. W.R.F.'s 
opinion is consistent with the facts of the case and 
reasonably substantiates the Veteran's claim.  Furthermore, 
there is no opinion to the contrary.  [Notably, the August 
2007 VA examination only provided a diagnosis for the 
Veteran's low back disability, and did not include an opinion 
whether there was a nexus between such disability and his 
service/events therein.]

Given that the Veteran is entitled to the relaxed evidentiary 
standards of 38 U.S.C.A. § 1154, and as his claim is 
reasonably supported by the competent evidence of record, the 
Board finds that service connection for his current low back 
disability is warranted.


ORDER

Service connection for the Veteran's current low back 
disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


